IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                      )      No. 80768-4-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
DAVID DARRELL SYKES,                      )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — The Washington Privacy Act, RCW 9.73.090(1)(b), contains

several procedural requirements a police officer must satisfy before an arrested

person’s recorded statement is admissible. Erroneously admitting a recording is

prejudicial when there is a reasonable probability the recording changed the

outcome at trial.

       David Sykes was charged with two counts of third degree assault for

intentionally spitting on two police officers. The jury convicted him on only one of

the charges. Sykes requests a retrial because the court admitted two recordings

of officers speaking with him following his arrest. One recording was not within the

scope of RCW 9.73.090(1)(b) because the officer was trying only to inform Sykes

of his right to counsel and not attempting to take a statement or gather any

information from him. Even if the trial court should not have admitted the other
No. 80768-4-I/2


recording, there is no reasonable probability it impacted the outcome because

properly admitted evidence provided the same information.

       Sykes requested a lesser included instruction for attempted assault. A

court does not abuse its discretion by refusing to give an instruction on a lesser

included offense when the evidence does not show only the lesser offense

occurred. Because the only witnesses to Sykes’s assault testified his spit actually

landed on the officers and the evidence does not show only the lesser offense

occurred, the court did not abuse its discretion.

       Sykes contends he received ineffective assistance of counsel because his

trial counsel did not convince the court to exclude the recordings or to give the

lesser-included offense instruction. Because these alleged errors were either not

erroneous or not prejudicial, Sykes fails to show defense counsel was ineffective.

       Therefore, we affirm.

                                       FACTS

       Tanna Cornely was waiting alone at a bus stop on South Jackson Street in

Seattle around 9:30 one night when a man began leering at her. As the bus

approached, she demanded to know what he was looking at. While the bus was

stopping, the man punched her in the face. Cornely fled onto the bus, traveled for

four or five blocks, and disembarked. She called the police, and Officer Gregory

Baker responded.

       Officer Baker spoke with Cornely, and she described the man who punched

her. While they talked, Cornely pointed at the profile of a man on a passing bus

and said he was the person who assaulted her. Officer Baker got in his car and



                                          2
No. 80768-4-I/3


followed the bus to its next stop. He entered the bus and saw the man depart from

the bus’s rear doors. Officer Baker followed the man, David Sykes, off the bus,

told him to put his hands behind his back, and then handcuffed him. Officer Baker

requested assistance to detain Sykes so he could get Cornely to see if she could

identify him.

       Officers Gregory Soss and Jayms Harris arrived to assist. Sykes remained

handcuffed and quickly became belligerent and aggressive, cursing, insulting, and

threatening to kill the officers. Sykes also began spitting. Sykes’s behavior made

the officers fear he would try to assault them, so they held him chest-first against

an adjacent wall. Sykes continued spitting, swearing, yelling, and threatening the

officers. As Officer Harris restrained Sykes and waited for Officer Baker to return

with Cornely, Sykes’s spit hit him in the cheek and neck.

       Officer Baker returned with Cornely five to ten minutes later, and she

identified Sykes as the man who punched her. The officers arrested Sykes for

punching Cornely and detained him in the back of Officer Soss’s patrol car with the

window slightly open. Officer Harris recorded audio of his unsuccessful attempt to

speak with Sykes through the window to learn his name and other basic

information.1

       Officer Soss called Officer Kevin Davis, their sergeant, to assist. Officer

Davis tried twice to inform Sykes of his CrR 3.1 right to counsel. Officer Harris



       1The record is unclear about the type of recording device Officer Harris
used, except that neither his body camera nor his mounted in-car recording
system were used. He may have used a cell phone.



                                          3
No. 80768-4-I/4


recorded audio of Officer Davis’s first attempt. In this attempt, Officer Davis

opened the door of the patrol car and tried to talk to Sykes, and stopped almost

immediately because Sykes spit at him. Officer Davis avoided being spat upon

because he quickly closed the door. Officer Davis opened the door a second time

and attempted to speak with Sykes but stopped after Sykes spat in his face. The

second attempt was not recorded.

       The State charged Sykes with one count of fourth degree assault for

punching Cornely, one count of third degree assault for spitting on Officer Harris,

and one count of third degree assault for spitting on Officer Davis. Pretrial,

defense counsel moved to exclude the recording of Officer Harris speaking with

Sykes, arguing it did not comply with the Washington Privacy Act, RCW 9.73.090.

Defense counsel did not move to exclude the recording of Officer Davis. The court

denied the motion, concluding the Harris recording was admissible because

Officer Harris attempted to comply with RCW 9.73.090(1)(b).

       During trial, defense counsel asked that the court provide the jury with

instructions on the lesser included offense of attempted third degree assault. The

court reserved ruling until hearing all the evidence and denied the request. The

State played the two minute recording of Officer Harris speaking with Sykes and

the nineteen second recording of Officer Davis’s attempt to speak with Sykes. The

jury found Sykes not guilty of assaulting Cornely, found him guilty of assaulting

Officer Davis, and could not reach a verdict on the charge of assaulting Officer

Harris. The State subsequently dismissed the charge for allegedly assaulting

Officer Harris.



                                          4
No. 80768-4-I/5


       Sykes appeals.

                                     ANALYSIS

       We agree with Sykes that any issues from the charge for assaulting Officer

Harris are moot because the State has dismissed that charge. The only conviction

before us for review is from Sykes’s assault of Officer Davis.

I. Recordings

       Sykes argues retrial is required because he was prejudiced by the court

erroneously admitting the recordings of Officer Harris and Officer Davis speaking

with him.2 He contends the recordings were inadmissible because they did not

comply with the procedural recording requirements in RCW 9.73.090(1)(b) of the

Washington Privacy Act. The State argues RCW 9.73.090(1)(b) is inapplicable

because its scope is limited to custodial interrogations.




       2  The State contends we should not review the Davis recording, exhibit 7,
because Sykes did not object to admitting it. Sykes challenged the Harris
recording, exhibit 8, but declined to challenge the Davis recording. RAP 2.5(a)
gives us the discretion to consider errors not raised before the trial court. State v.
Malone, 193 Wn. App. 762, 765, 376 P.3d 443 (2016) (citing State v. Russell, 171
Wn.2d 118, 122, 249 P.3d 604 (2011); RAP 2.5(a)). Because the legal questions
presented by both recordings are the same and Sykes challenged the Harris
recording before the trial court on the same grounds raised here for both
recordings, we will consider both recordings. See Lunsford v. Saberhagen
Holdings, Inc., 139 Wn. App. 334, 338, 160 P.3d 1089 (2007) (“But if an issue
raised for the first time on appeal is ‘arguably related’ to issues raised in the trial
court, a court may exercise its discretion to consider newly-articulated theories for
the first time on appeal.”) (citing State Farm Mut. Auto. Ins. Co. v. Amirpanahi, 50
Wn. App. 869, 872-73, 751 P.2d 329 (1988)); see also RAP 1.2(a) (rules of
appellate procedure should be interpreted to “facilitate the decision of cases on the
merits”).



                                          5
No. 80768-4-I/6


       We review a court’s legal conclusions on a motion to suppress de novo. 3

We also review questions of statutory interpretation de novo,4 interpreting statutes

to uphold the intent of the legislature.5

       RCW 9.73.030 establishes broadly applicable privacy protections for the

general public, and RCW 9.73.090(1)(b) creates an exception applicable only to a

person under arrest.6 RCW 9.73.090(1)(b) provides:

              (1) The provisions of RCW 9.73.030 through 9.73.080 shall
       not apply to police, fire, emergency medical service, emergency
       communication center, and poison center personnel in the following
       instances:

              ....

              (b) Video and/or sound recordings may be made of arrested
       persons by police officers responsible for making arrests or holding
       persons in custody before their first appearance in court. Such video
       and/or sound recordings shall conform strictly to the following:

              (i) The arrested person shall be informed that such recording
       is being made and the statement so informing him or her shall be
       included in the recording;




       3State v. Roden, 179 Wn.2d 893, 898, 321 P.3d 1183 (2014) (citing State
v. Schultz, 170 Wn.2d 746, 753, 248 P.3d 484 (2011)).
       4
       State v. Gray, 174 Wn.2d 920, 926, 280 P.3d 1110 (2012) (citing State v.
Breazeale, 144 Wn.2d 829, 837, 31 P.3d 1155 (2001)).
       5 Lewis v. State, Dep’t of Licensing, 157 Wn.2d 446, 465, 139 P.3d 1078
(2006) (citing State v. Grays Harbor County, 98 Wn.2d 606, 607, 656 P.2d 1084
(1983)).
       6State v. Cunningham, 93 Wn.2d 823, 828, 613 P.2d 1139 (1980).
Although Cunningham refers to RCW 9.73.090(2) as controlling the nature and
means of obtaining consent, id. at 830, the opinion notes that RCW 9.73.090(2)
had recently been renumbered as the provision at issue here,
RCW 9.73.090(1)(b), id. at 828 (citing LAWS OF 1977, 1st Ex. Sess., ch. 363, § 3).



                                            6
No. 80768-4-I/7


             (ii) The recording shall commence with an indication of the
      time of the beginning thereof and terminate with an indication of the
      time thereof;

             (iii) At the commencement of the recording the arrested
      person shall be fully informed of his or her constitutional rights, and
      such statements informing him or her shall be included in the
      recording;

              (iv) The recordings shall only be used for valid police or court
      activities.

      We do not have to decide the exact limits on the application of

RCW 9.73.090(1)(b). Our Supreme Court has observed it is “specifically aimed at

the specialized activity of police taking recorded statements from arrested

persons.”7 There is no authority it applies to an officer’s speech or mere conduct by

an arrested person.

      Here, the Davis recording is only 19 seconds long and does not show any

effort to take a recorded statement from Sykes:

      Officer: Sir, you have the right to an attorney. If you are not able to
               afford one—

      Sykes:      Man, kill yourself.

      Officer: Okay. Do you understand you have the right to an
               attorney?

      Sykes:      Kill your—fuck off a bridge, man. [spitting sound]
                  (indiscernible).

      Officer: Now, he got me there. Yeah. Yeah.[8]




      7   Cunningham, 93 Wn.2d at 829 (emphasis added).
      8   Report of Proceedings (RP) (Oct. 24, 2019) at 461.



                                           7
No. 80768-4-I/8


Officer Davis was trying to inform Sykes of his right to counsel, not make a factual

inquiry or gather information of any kind. Officer Davis was recorded giving

warnings when Sykes interrupted with nonresponsive answers and spitting. The

Davis recording is beyond the scope of RCW 9.73.090(1)(b).

       The Harris recording is just over two minutes and contains Officer Harris’s

efforts to gather information from Sykes. Assuming without deciding that the

recording was subject to RCW 9.73.090(1)(b) and was admitted in error, Sykes

fails to show the error was prejudicial.

       The parties agree the nonconstitutional harmless error standard applies.

An error was harmless “‘unless, within reasonable probabilities, had the error not

occurred, the outcome of the trial would have been materially affected.’”9 To

evaluate this, we consider “whether there is a reasonable probability that the

outcome of the trial would have been different without the inadmissible

evidence.”10

       Sykes argues admitting the Harris recording prejudiced him because it

depicted his “raw . . . anger, accompanied by aggressive language and an

apparent spitting noise.”11 But Officers Harris, Davis, and Soss all provided the

same information in their testimony. They testified to the specific threats,

swearing, name-calling, and other aggressive and angry statements made by


       9
       State v. Rupe, 101 Wn.2d 664, 682, 683 P.2d 571 (1984) (quoting
Cunningham, 93 Wn.2d at 831).
       10
        State v. Gower, 179 Wn.2d 851, 857, 321 P.3d 1178 (2014) (citing State
v. Gresham, 173 Wn.2d 405, 433-34, 269 P.3d 207 (2012)).
       11   Appellant’s Br. at 26.



                                           8
No. 80768-4-I/9


Sykes. They also specifically testified to his spitting behavior. And Sykes’s angry

and aggressive language was also contained in the admissible recording of Officer

Davis’s attempt to inform Sykes of his right to counsel. Although Sykes contends

the jury convicted him of assaulting Officer Davis because of the Harris recording,

we are not convinced that there is a reasonable probability the jury would have

reached a different verdict on the assault charge when the officers’ testimony and

the properly admitted Davis recording provided the same information. Because

there is no reasonable probability that the outcome of the trial on the Davis count

was affected by admitting the Harris recording, Sykes fails to demonstrate

prejudice from its admission.12

II. Jury Instructions on Attempted Assault

       Sykes argues the court should have instructed the jury on attempted third

degree assault. The court reserved ruling on the proposed instruction until both

parties rested and then declined to provide the instruction because the evidence

did not support it. Because the court declined to provide the instruction based

upon the evidence presented, we review the decision for abuse of discretion.13

       A defendant who requests an attempt instruction as a lesser included

offense of the crime is entitled to it when “(1) each element of the lesser offense is

a necessary element of the offense charged (legal prong) and (2) the evidence,

viewed most favorably to the defendant, supports an inference that only the lesser



       12   Gower, 179 Wn.2d at 857; Rupe, 101 Wn.2d at 682.
       13State v. Condon, 182 Wn.2d 307, 315-16, 343 P.3d 357 (2015) (citing
State v. Walker, 136 Wn.2d 767, 771-72, 966 P.2d 883 (1998)).



                                          9
No. 80768-4-I/10


crime was committed (factual prong).”14 The factual prong is met when the

evidence “‘would permit a jury to rationally find a defendant guilty of the lesser

offense and acquit him of the greater.’”15 Thus, the question is whether there was

evidence that only the lesser offense of attempted assault occurred.

       Washington recognizes three forms of assault: attempting to inflict bodily

harm on another, unlawfully touching another with criminal intent, and placing

another in apprehension of physical harm.16 Sykes was charged with assault for

spitting on Officers Davis and Harris, which are charges of assault for unlawful

touching with criminal intent. The State presented three witnesses to both alleged

assaults: Officers Soss, Harris, and Davis. All three testified Sykes was spitting

and that Officers Harris and Davis were actually hit by his spit. Officers Harris and

Davis both testified Sykes intentionally spat at them. Sykes rested without

presenting any witnesses. Because there was no evidence that only the lesser




       14State v. Hahn, 174 Wn.2d 126, 129, 271 P.3d 892 (2012) (citing State v.
Workman, 90 Wn.2d 443, 447-48, 584 P.2d 382 (1978)). Sykes argues the trial
court applied the wrong legal standard to analyze his request because “the
Workman test is not the correct test when an attempt instruction is requested.”
Appellant’s Br. at 34. Sykes’s argument is not persuasive because attempted
assault can be a lesser included offense to the crime of assault by unlawful
touching, State v. Hall, 104 Wn. App. 56, 64, 14 P.3d 884 (2000), and the
Workman test is used to determine if a lesser included offense instruction is
warranted, State v. Fernandez-Medina, 141 Wn.2d 448, 454, 6 P.3d 1150 (2000)
(citing Workman, 90 Wn.2d at 447-48).
       15
        Fernandez-Medina, 141 Wn.2d at 456 (quoting State v. Warden, 133
Wn.2d 559, 563, 947 P.2d 708 (1997)).
       16
        Hahn, 174 Wn.2d at 129 (citing State v. Wilson, 125 Wn.2d 212, 218, 883
P.2d 320 (1994)).



                                          10
No. 80768-4-I/11


included offense of an attempted touching occurred,17 the trial court did not abuse

its discretion by refusing to give the lesser included instruction.

III. Ineffective Assistance of Counsel

       Sykes argues he received ineffective assistance of counsel because, first,

defense counsel did not object to the Davis recording or convince the court to

exclude both recordings and, second, because defense counsel did not convince

the trial court to provide an instruction on attempted assault.

       We review claims of ineffective assistance of counsel de novo.18 The

defendant bears the burden of proving ineffective assistance of counsel.19 First,

the defendant must prove his counsel’s performance was deficient.20 Second, the

defendant must prove he was prejudiced by the deficient performance.21

“‘Prejudice exists if there is a reasonable probability that but for counsel’s deficient




       17 To the extent Sykes argues he merely attempted to assault the officers
by spitting on them but did not complete the crime because it was not offensive,
the only explicit evidence about the offensiveness of spitting was from Officer
Harris, who testified it was offensive.
       18 State v. Shaver, 116 Wn. App. 375, 382, 65 P.3d 688 (2003) (citing State
v. S.M., 100 Wn. App. 401, 409, 996 P.2d 1111 (2000)).
       19State v. Grier, 171 Wn.2d 17, 33, 246 P.3d 1260 (2011) (quoting
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed.2d 674
(1984)).
       20   Id. at 32 (quoting Strickland, 466 U.S. at 687).
       21   Id. at 33 (quoting Strickland, 466 U.S. at 687).



                                            11
No. 80768-4-I/12


performance, the outcome of the proceedings would have been different.’”22

Failure to prove deficiency or prejudice ends the inquiry.23

       As discussed, the Davis recording was properly admitted, admitting the

Harris recording was not prejudicial, and the court did not err by refusing to give

the lesser included instruction. Sykes fails to show his defense counsel was

ineffective.

       Therefore, we affirm.




WE CONCUR:




       22State v. Lopez, 190 Wn.2d 104, 116, 410 P.3d 1117 (2018) (internal
quotation marks omitted) (quoting State v. Estes, 188 Wn.2d 450, 458, 395 P.3d
1045 (2017)).
       23State v. Woods, 198 Wn. App. 453, 461, 393 P.3d 886 (2017) (citing
State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996)).



                                         12